Citation Nr: 1549412	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) with inflammation at GE junction.

2.  Entitlement to an increased rating for a left ankle disability, evaluated as noncompensable prior to September 27, 2010, and as 10 percent disabling from September 27, 2010.

3.  Entitlement to an increased rating for a lumbosacral strain, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from January 1984 to July 1984, and active duty service from July 1986 to March 1992, and from February 2003 to September 2004. 

These matters come before the Board of Veterans' Appeals (Board) from December 2008 and December 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  During the pendency of the appeal, the RO, in an August 2011 rating decision granted an evaluation of 10 percent for the Veteran's left ankle disability, effective from September, 27, 2010.  As the grant of a 10 percent rating, effective September 27, 2010, did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In October 2014, the Board remanded the Veteran's claims for a Video Conference hearing. In June 2015, the Veteran and his family testified at a Video Conference hearing conducted before the undersigned.  A transcript of the hearing has been associated with the electronic claims file. 

Additionally, new evidence has been associated with the Veteran's claims folder unaccompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).  However as the Board is remanding the claims, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from May 2001 to September 2015. Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD); entitlement to service connection for a right ankle disability secondary to the left ankle disability; entitlement to service connection for hearing loss; and entitlement to service connection for tinnitus have been raised by the record in a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, dated in June 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims.  

First, the Board notes that in his June 2015 Video Conference hearing testimony, the Veteran testified that he received treatment from "Urgent Medical Center" for his left ankle.  He also testified that he recently underwent surgery to remove his gallbladder at the "Wesley Long Hospital-Moses Cone Health System." In March 2014, the Veteran completed and signed a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, listing treatment for his GERD (removal of gallbladder) at the Wesley Long Hospital in March 2014. In October 2014, the Veteran completed and signed a VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs, listing the above-mentioned treatment records.  The Veteran indicated treatment at the Moses Cone Wesley Long Hospital in March 2014, and treatment at the Urgent Medical & Family Care from March 1992 to June 2014. There is no evidence of record suggesting that the RO attempted to obtain these records. As these records may contain information related to the Veteran's increased rating claims, under the duty to assist, the RO must attempt to associate the identified records with the Veteran's claims file.  

Additionally, in his June 2015 Video Conference hearing testimony, the Veteran indicated that his disabilities had worsened since his last VA examinations. With respect to the Veteran's left ankle disability, the Veteran described more swelling, pain, weakness, and instability. He testified that his left ankle had worsened since his last VA examination in September 2010.  The Veteran also testified that his service-connected lumbosacral strain had worsened since his last VA examination in September 2008. He described increased pain, decreased flexibility, spasms, difficulty walking, radiculopathy down the right lower extremity, and an altered gait. His testimony also indicated worsening of his service-connected GERD since his last VA examination in September 2012. In particular, he described recent emergency surgery in March 2014 to remove his gallbladder. In light of the foregoing, the Board finds that under the duty to assist, new VA examinations are necessary to determine the current nature and severity of the Veteran's service-connected GERD, left ankle, and lumbosacral strain disabilities.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any treatment records identified by the Veteran.  Contact the Veteran and his representative and request that they provide new VA 21-4142 releases that identify the names, addresses and approximate dates of treatment for any providers who have treated the Veteran for his left ankle, lumbosacral strain, and GERD disabilities, to specifically include the March 2014 treatment records from Wesley Long Hospital-Moses Cone Health System and the treatment records from the Urgent Medical & Family Care from March 1992 to June 2014 alluded to by the Veteran in his June 2015 Video Conference hearing testimony and the March and October 2014 authorization forms.  The RO should attempt to obtain these records, and, if possible, associate them with the claims folder.

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(1).  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.   After the above development has been completed to 
	the extent possible, the Veteran should then be 
	afforded VA examinations, with appropriate 
	examiners, to determine the current nature and 
	severity of his service-connected GERD, left ankle, 
	and lumbosacral strain disabilities. The claims folder, 
	including a copy of this remand, must be made 
	available to the examiner, and the examiner must 
	review the entire claims file in conjunction with the 
	examination. The examiners are to provide detailed 
	reviews of the Veteran's pertinent medical history, 
	current complaints, and the nature and extent of his 
	service-connected GERD, left ankle, and lumbosacral 
	strain disabilities. All relevant tests and studies should 
	be undertaken.

	GERD

The examiner should identify all symptomatology and other manifestations directly related to the Veteran's service-connected GERD with inflammation at GE junction.  Examination findings should be reported to allow for application of VA rating criteria applicable to GERD.

	Left Ankle

   The examiner should specifically identify (1) range of 
   motion of the Veteran's left ankle, including motion 
   accompanied by pain, in degrees; and (2) functional 
   impairment, including upon repetitive testing, due to 
   pain, incoordination, weakened movement, and excess 
   fatigability on use.  The examiner is also asked to 
   determine if the Veteran's left ankle is ankylosed or 
   the functional equivalent of an ankylosed left ankle.  

   Lumbosacral Strain
   
   The examiner should specifically note any limitation 
   of range of motion of the back; whether the Veteran's 
   back disability results in incapacitating episodes; and 
   whether the Veteran has any neurological 
   symptomatology related to his service-connected 
   lumbosacral strain.
   
The examiners should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examinations.  A rationale should accompany any opinion provided.

3.   After completion of the above requested development, 
	and any other development deemed warranted by the 
	record, the RO should adjudicate the claims. If any 
	benefit sought on appeal remains denied, the RO 
	should furnish to the Veteran and his representative an 
	appropriate supplemental statement of the case, and 
	afford them the opportunity to provide written or other 
	argument in response thereto before the claims file is 
	returned to the Board for further appellate 
	consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







